Judge Buckner,
delivered the opinion of the court.
Tins Was an action of debt by Preston against the plaintiffs in error, in which the circuit court entered judgment by default against them for $1000 and interest thereon, from the 15th of November, 1823, until paid; to reverse which, they prosecute this writ of error.
The note on which the action was founded, as described in the declaration was executed, payable to J. M. Preston of Abingdon Virginia, was for the payment *580f $1000, or the value thereof, in ginseng, poultry, bees-wax, or any other produce, that would be received in the stores, in Abingdon.
Owsley, for plaintiffs; Hanson, for defendant.
action was misconceived. An action of covenant was the appropriate remedy.
The judgment moreover, for accruing interest, was erroneous.
The judgment of the circuit court must be reverse^ with costs.